Citation Nr: 1546771	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  12-34 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-connected degenerative spondylosis of the lumbar spine.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active military duty from November 2003 to June 2004 and from July 2007 to July 2008.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In July 2014, a travel Board hearing was held before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the record.  At the July 2014 Board hearing, the Veteran asserted that his degenerative spondylosis of the lumbar spine had worsened since the June 2011 VA examination.  In January 2015, the Board remanded the Veteran's claim in order to obtain outstanding VA treatment records and a VA spine examination to determine the current severity of his degenerative spondylosis of the lumbar spine and any associated neurological findings.  Review of the evidence of record reveals that the requested development has been completed.  As such, the Board finds there is no prejudice to the Veteran, and the Board may proceed with adjudication.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002). 

In the June 2011 rating decision, the RO, in pertinent part, continued the 10 percent rating for degenerative spondylosis of the lumbar spine.  In July 2011, the Veteran submitted a notice of disagreement contending a higher rating was warranted.  Subsequently, in an August 2015 rating decision, the RO awarded a 20 percent rating, effective August 25, 2010.  As this does not represent an award of the maximum rating available, the Veteran's claim for a higher initial rating for degenerative spondylosis of the lumbar spine remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (in a claim for an increased rating, a Veteran is presumed to be seeking the maximum benefit allowable.).

The issue of entitlement to service connection for a cervical spine disability has been raised by the record in July 2011 statements (See Notice of Disagreement and VA Form 21-4138), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal was processed using VBMS (the Veterans Benefits Management System).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's service-connected degenerative spondylosis of the lumbar spine manifested by no more than tenderness on palpation and a functional range of motion of forward flexion to 35 degrees, extension to 10 degrees, right lateral flexion and left lateral rotation to 10 degrees, left lateral flexion and right lateral rotation to 20 degrees, with no spinal muscle spasm. 

2.  Radiculopathy of the left lower extremity associated with the degenerative spondylosis of the lumbar spine has been manifested by no more than mild impairment throughout the appeal period. 

3.  Radiculopathy of the right lower extremity associated with the degenerative spondylosis of the lumbar spine has been manifested by no more than mild impairment throughout the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for the Veteran's degenerative spondylosis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.326(a), 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5239, 5242 (2015).  

2.  The criteria for a rating of 10 percent for neuropathy (radiculopathy) of the left lower extremity associated with the degenerative spondylosis of the lumbar spine are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, DC 8520 (2015).

3.  The criteria for a rating of 10 percent for neuropathy (radiculopathy) of the right lower extremity associated with the degenerative spondylosis of the lumbar spine are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, DC 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The U.S. Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In February 2011, VA provided adequate notice under the VCAA which informed the Veteran of the evidence generally needed to support claims for increased rating, what actions he needed to undertake, and how VA would assist him in developing his claim.  The February 2011 VCAA notice was issued to the Veteran prior to the June 2011 rating decision from which the instant appeal arises. 

The Board further finds that VA has complied with the duty to assist by aiding in obtaining evidence.  All known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical treatment records.  The Veteran was also afforded VA examinations in June 2011, April 2015, and July 2015.  The VA examinations, read in conjunction, are adequate, because they were performed by a medical professional based upon a review of the claims file and include a solicitation of history and symptomatology from the Veteran as well as a thorough examination including opinions and accompanying rationales.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  In light of the foregoing, VA's duties to assist and notify have been satisfied in the current appeal. 

Disability Rating Law and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1(2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

A veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2015).  Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Degenerative arthritis established by X-ray findings will generally be rated on the basis of limitation of motion of the specific joint or joints involved.  Spondylolisthesis and degenerative arthritis of the spine are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  The General Rating Formula for Diseases and Injuries of the Spine directs that a 20 percent evaluation requires either forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation requires forward flexion of the cervical spine of 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation will be assigned for either unfavorable ankylosis of the entire cervical spine; forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5239, 5242.  

The rating criteria under the General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation, and the normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3) states that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of the disease or injury of the spine, the range of motion of the spine in particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4) indicates that each range of motion measurement should be rounded to the nearest 5.

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one of more of the following: difficulty walking because of the limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6) provides that VA should separately evaluate disability of the thoracolumbar and cervical spine segments, except whether there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 20 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain. 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. at 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. at 308-10.  

Analysis

The Veteran contends that a higher rating is warranted for degenerative spondylosis of the lumbar spine.  In the June 2011 rating decision on appeal, the RO continued the 10 percent evaluation assigned.  In an August 2015 rating decision, the AOJ awarded a 20 percent evaluation, effective August 25, 2010, the date of the claim for an increased rating.  

According to a March 2011 VA treatment records, the Veteran complained of chronic midline thoracic spine pain, described as sharp with radiation to the left toes with numbness, intermittent, improved with massage to the area and hot showers, and worsened with prolonged sitting.  The Veteran stated he uses a pillow for support, as well as a heating pad to the thoracic area with benefit.  He denied any other prior treatment as well as bowel and bladder incontinence and saddle anesthesia.  The examiner stated that the Veteran has tenderness to palpation of his left thoracic spinal muscles, but otherwise no signs of radiculopathy.  

At a June 2011 VA spine examination, the Veteran complained of persistent pain in the low back with a severity of 7 out of 10.  The pain is localized on the upper portion of the low back, equal on both sides, remains unchanged over time, and is aggravated by sitting and bending.  He also complained of intermittent tingling and numbness sensation in the left lower extremity predominantly on the lateral aspect of the left thigh.  There was no weakness reported in bilateral lower extremities and bowel and bladder functions were intact.  

On evaluation of the lumbar spine, the Veteran exhibited a range of motion of flexion to 80 degrees with discomfort at the end, extension to 30 degrees with no pain, left flexion to 30 degrees with pain at the end, bilaterally, and rotation to 40 degrees with discomfort at the end of the range of motion, bilaterally.  There was no evidence of fatigue, weakness, or lack of endurance.  Straight leg raise and Patrick tests were negative bilaterally.  The pain and the range of motion remain the same following 3 repetitive range of motion tests. 

Muscle strength was 5 out of 5 in bilateral lower extremities and sensation was grossly intact to light touch.  Deep tendon reflexes were 1+ at bilateral knees and ankles.  Babinski was negative.  There was no ankle clonus.  Gait was normal without assistive device.

An associated MRI showed mild degenerative changes involving the facet joints and broad-based disc bulge/osteophyte complex at L4-L5.  There was no significant spinal canal stenosis or neural foraminal narrowing.  The impression was lumbar spondylosis.

At the July 2014 Board hearing, the Veteran asserted that his degenerative spondylosis of the lumbar spine had worsened since the June 2011 VA examination.  He stated that his back disabilities cause him a lot of pain and that the range of motion had decreased.  He also reported experiencing numbness and tingling in his lower extremities.

At an April 2015 VA examination, the Veteran complained of persistent pain in the low back and that the pain has been worse since the last exam in June 2011.  The pain is localized over the low back equal on both sides.  The Veteran also complained of intermittent bilateral lower extremity of tingling and numbness and radiating pain in both lower extremities.  He reported that his back pain is aggravated by sitting and standing.  There was no weakness reported in bilateral lower extremities and bowel and bladder functions were intact.  The Veteran stated that he was taking Tylenol and doing home exercises.  The Veteran also reported that he experiences flare-ups during which his back hurts. 

Range of motion studies were not conducted at that time and the examiner indicated that he was unable to test due to severe back pain.  There was objective evidence of localized tenderness or pain on palpation of the lumbar paraspinals.  However, the examiner stated that functional ability is not significantly limited with flare-ups by pain, weakness, fatigability, or incoordination.  There was no guarding or muscle spasms of the thoracolumbar spine.  

The examiner also indicated a diagnosis of lumbar radiculopathy.  Muscle strength was 5 out of 5 in both lower extremities.  Deep tendon reflexes were 2+ (normal) in both knees and ankles.  Sensation to light touch was normal in the lower extremities and straight leg raise testing was negative.  The examiner indicated that the Veteran had radicular pain or other signs and symptoms due to radiculopathy, specifically, mild numbness in both lower extremities.  The examiner indicated that there was involvement of the nerve roots from L4 to S3 bilaterally; however, it was noted that neither side was affected by radiculopathy.  There was no ankylosis, intervertebral disc syndrome, or other neurologic abnormalities.  In a separate opinion, the examiner stated that the Veteran's symptoms are out of proportion to the objective findings on the MRI, but that the Veteran's lower extremity symptoms are likely caused by his low back condition.  It was also noted that the Veteran used a brace occasionally and a cane regularly.  
An associated April 2015 MRI showed no acute compression fractures nor retropulsed fragments, and mild multi-level degenerative spondylosis most notably affecting the L4-L5 and L3-L4 levels as detailed in the June 2011 MRI.  Lastly, the examiner indicated that the Veteran's back disability did not impact his ability to work, and opined that, from an orthopedic standpoint, the Veteran should be able to secure and maintain gainful sedentary employment.  

The Veteran was afforded another VA spine examination in July 2015.  At that time, the Veteran complained of mid back pain to his belt line.  On evaluation of the lumbar spine, the Veteran exhibited a range of motion of forward flexion to 35 degrees, extension to 10 degrees, right lateral flexion and left lateral rotation to 10 degrees, left lateral flexion and right lateral rotation to 20 degrees.  According to the VA examiner, the Veteran refused to try to perform repetitive testing.  The examiner was also unable to say without resort to mere speculation whether pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability with flare-ups because the Veteran says his pain is always at a level 10.  Similarly, the VA examiner was unable to discuss guarding of muscle spasm because the Veteran would not let him examine his back.  

There was no muscle atrophy, and sensory exam revealed decreased sensation throughout the left lower extremity.  Straight leg raise testing was negative bilaterally.  The examiner also stated that the Veteran did not have radicular pain, other signs or symptoms of radiculopathy, other neurologic abnormalities, or intervertebral disc syndrome.  The examiner stated that the range of motion contributes to functional loss, but the Veteran does not seem to be trying to push his movements to show how far he can move his back.  The examiner stated that there was no evidence of fatigue, weakness, or lack of endurance.  

MRIs of the thoracic and lumbosacral spine done in April 2015 found degenerative joint disease changes in lower lumbar and mid thoracic spine.  Lastly, the examiner stated that the Veteran's back disability impacted the Veteran's ability to work, but could not describe how because the Veteran was uncooperative with the examination.  


The Board finds that the weight of the evidence, lay and medical, demonstrates that a rating in excess of 20 percent for the service-connected degenerative spondylosis of the lumbar spine is not warranted.  During the entire period on appeal, the Veteran's service-connected lumbar spine disability has been shown to be manifested by no more than a functional range of motion of forward flexion to 35 degrees, extension to 10 degrees, right lateral flexion and left lateral rotation to 10 degrees, left lateral flexion and right lateral rotation to 20 degrees; and tenderness on palpation.  Thus, the Veteran's lumbar spine disability warrants no more than 20 percent evaluation assigned under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5239, 5242.  The Veteran was not found to exhibit either actual or functional limitation of motion of forward flexion to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Absent such findings, the criteria for a schedular evaluation in excess of 20 percent are not met. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5239, 5242. 

The Board has also considered DC 5243, which pertains to intervertebral disc syndrome.  With respect to a higher rating based on the frequency and extent of incapacitating episodes (defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician), the Veteran's low back pain has not been shown to require bedrest, prescribed or otherwise, for any period approaching a total duration of at least four weeks during 12 months to justify a 40 percent under DC 5243.  Thus, there is no evidence of incapacitating episodes necessitating bedrest prescribed by a physician that would warrant a 40 percent evaluation during the entire rating period on appeal. 

With respect to the possibility of entitlement to an increased evaluation under 38 C.F.R. §§ 4.40, 4.45, 4.59, the Board has also considered whether an increased evaluation could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).  The Board notes that the findings do not support an evaluation in excess of 20 percent due to functional loss.  On VA examination in 2011, with three repetitions, the Veteran's pain and range of motion remained the same.  According to the July 2015 VA examination report, although the Veteran reported flare-ups, he also stated that every day is about the same and that his pain level is a ten at all times.  Under Deluca, pain must cause additional restricted range of motion, not already contemplated by the assigned rating, so as to warrant the assignment of a higher rating.  Here, the Veteran's range of motion findings are still adequately compensated by the 20 percent rating assigned.  Even with the Veteran's subjective complaints and objective findings, there is no evidence of record suggesting that he has forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Therefore, an increased evaluation is not warranted based on application of 38 C.F.R. §§ 4.40, 4.45, and DeLuca.

The Board notes that the revised schedule provides for a separate rating for any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  In this case, although the medical evidence of record does not show associated objective neurologic abnormalities of bowel and bladder, it does show that the Veteran has mild neurological impairment of the left and right lower extremities.  Disability ratings of 10 percent, 20 percent, 40 percent, and 60 percent are assignable for incomplete paralysis of the sciatic nerve which is mild, moderate, moderately severe, or severe in degree, respectively.  An 80 percent rating is warranted for complete paralysis; the foot drops, no active movement possible for muscles below the knee, flexion, of the knee weakened or lost.  38 C.F.R. § 4.124a, Diagnostic Code 8516.  

The regulations also provide that, when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  

Mild incomplete paralysis of the sciatic nerve affecting the each lower extremity is reasonably shown; accordingly, 10 percent ratings are warranted for the lumbar radiculopathy of the left and right lower extremities.  The June 2011 VA examination report indicates hypoactive knee and ankle reflexes, bilaterally; the April 2015 VA examination report reflects lower extremity numbness, bilaterally; and the July 2015 VA examination report shows decreased sensation on the left lower extremity.  The VA examination reports indicate that the Veteran reported symptoms of left leg radiculopathy (numbness and tingling). 

Resolving reasonable doubt in the Veteran's favor, considering the consistent reports of numbness and tingling and the sensory findings, the evidence reasonably supports finding that there was mild incomplete paralysis of the sciatic nerve affecting the each lower extremity throughout the period on appeal.  This finding warrants additional separate 10 percent ratings under Diagnostic Code 8520.

A higher than 10 percent rating requires at least moderate incomplete paralysis of the sciatic nerve.  The Board finds that the evidence does not show moderate incomplete paralysis.  In this regard, the Board notes that the June 2011 and April 2015 VA examination findings show fully normal motor strength and the June 2011 VA examination report shows normal reflexes; the Board finds that the symptoms of numbness, tingling and decreased knee and ankle jerk reflexes (without loss of strength) are contemplated by the assignment of a 10 percent rating for mild incomplete paralysis.  In addition, the findings of mild numbness, decreased sensation, and hypoactive reflexes do not demonstrate greater than a mild degree of incomplete paralysis.  Accordingly, concerning the separate ratings for radiculopathy affecting the lower extremities, no rating in excess of 10 percent within the period on appeal is warranted for either lower extremity in this case.

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Additionally, staged ratings for separate periods of time based on the facts found are not warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for any part of the rating period on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

In this case, Diagnostic Codes Diagnostic Codes 5003, 5239, 5242 reflects that the diagnostic criteria reasonably describes the Veteran's lumbar spine disability level and symptomatology.  The diagnostic criteria convey that evaluations will be assigned for spine disabilities based upon functional spinal limitation of motion and other symptomatology specific to both lumbar spondylolisthesis and degenerative joint disease including pain.  The complaints of pain, limitation of motion and the use of a cane and a back brace are shown.  These complaints are part of, similar to, and approximate, the symptoms of limited range of motion, which include consideration of Deluca factors such as pain on movement, weakened movement, and fatigability.  These symptoms and functional impairment were considered with regarding to the claim for an increased rating.  The Veteran's lumbar spine disability picture has been shown to encompass functional limitation of motion which falls within the diagnostic criteria for a 20 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Codes Diagnostic Codes 5003, 5239, 5242.  The documentation of record does not show exceptional limitation due to the Veteran's lumbar spine disability beyond that contemplated by the rating schedule.  The left and right lower extremity radiculopathy symptoms and impairment are part of, or similar to, symptoms listed under the schedular rating criteria for paralysis of the sciatic nerve Therefore, the Board determines that referral of the claim for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not merited.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities present disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In the absence of additional factors associated with the Veteran's lumbar spine disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, according to the 2015 VA examination reports, the Veteran is employed.  Additionally, although the Veteran's lumbar spine disability may impact his ability to work, the April 2015 VA examiner stated that from an orthopedic standpoint, the Veteran should be able to secure and maintain gainful sedentary employment.  Thus, the Board finds that Rice is inapplicable since there is no evidence of record of unemployability due to the Veteran's service-connected lumbar spine disability, and the Veteran has not asserted TDIU.



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a rating in excess of 20 percent for service-connected degenerative spondylosis of the lumbar spine.

Entitlement to a separate 10 percent rating, but no more, for radiculopathy of the left lower extremity is granted

Entitlement to a separate 10 percent rating, but no more, for radiculopathy of the right lower extremity is granted



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


